DETAILED ACTION
This case has been inherited from another examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse in reply of 04/14/2022 is acknowledged. 
Examiner asked for a restriction between Group I (claims 1-8, 10, 11, 37-40, and 42), Group II (claims 1-6, 9, 10, 11, 37, 38, 41, and 42), and Group III (claims 25-27). Examiner asked for an Election of Species for a small molecule. 
Applicants provided a compliant election of Group I and ML-265 (shown in claim 8). 
Previous examiner included claims 1-6, 10, 11, 37, 38, and 42 in both Groups I and II. Therefore, Groups I and II will be examined. Previous examiner used art (JENNINGS US 2015/0018316 A1) to break unity between Group I claim 1 and Group III, so the restriction requirement still stands. Group III will not be examined. 
Applicants’ elected species reads on claims 1-8, 10, 11, 37-40 and 42. 
A search for Applicants’ elected species of ML-265 retrieved applicable prior art.  Therefore, the Markush search will not be extended for/in/during this Office Action. See “SEARCH 6” and “SEARCH 7” (conducted in Registry, HCaplus, and Casreact databases of STN) in enclosed search notes. A review of the instant application’s inventor and assignee names within these “SEARCH 6” and “SEARCH 7” STN Search results did not retrieve double patent references. Furthermore, the review of the instant application’s inventor and assignee names did not retrieve double patent references from PALM and PE2E search databases. See “SEARCH 1-4” in the enclosed search notes. 
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group III, there being no allowable generic or linking claim. Claims 9 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of the claims that finds prior art against claims; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Nonelected Group III, claims 25-27, cannot be rejoined since it is improper to rejoined a withdrawn distinct method of treatment to an elected method of treatment. 

Current Status of 16/757,179
This Office Action is responsive to the amended claims of 04/14/2022. 
Claims 1-8, 10, 11, 37-40 and 42 have been examined on the merits. 
Claims 1, 3, 7-8, and 11 are original. Claims 2, 4-6, 10, 37-40, 42 are previously presented. 
Priority
This application is a national stage entry of PCT/US2018/056429, filed on 10/18/2018, which claims priority to 62/595,194, filed on 12/16/2017, and also claims priority to 62/575,075, filed on 10/20/2017. 
Claims 1-11, and 37-42 find support from 62/575,075, filed on 10/20/2017. Therefore, 10/20/2017 is assigned as the instant application’s effective filing date.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2021 and 08/30/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 10, 11, and 42 are objected to because of the following informalities:  Claims’ 10 and 42 phrasing of “said activator is formulated for injection, for oral delivery, or as an eye drop” is awkward and does not make sense. If the PKM2 activator is ML-265 (as is claimed in instant claim 8), the activator only has one specified structure. It does not make sense how a PKM2 activator, with a specified structure, could be formulated for injection, oral delivery, or eye drop. However, if Applicants mean the PKM2 activator with pharmaceutically acceptable excipients, or other such fillers, are formulated for said delivery methods, that is not awkward and makes sense. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, 37-40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over: 
JENNINGS (US2015/0018316 A1), as referenced on PTO-892 page 1 line A, 
in view of: 
YORSTON (David Yorston, “Intravitreal Injection Technique”, Community Eye Health, 2014), as referenced in the PTO-892 page 1 line U, 
In view of
ANASTASIOU (Anastasiou et al., “Pyruvate kinase M2 activators promote tetramer formation and suppress tumorigenesis”, Nat Chem Biol., pages 1-23, October 2012), as referenced in the IDS filed 05/28/2021,
In view of 
CASSON (Casson et al., “M-Type Pyruvate Kinase Isoforms and Lactate Dehydrogenase A in the Mammalian Retina: Metabolic Implications”, Invest Ophthalmol Vis Sci, pages 66–80, January 2016), as referenced in PTO-892 page 1 line V, 
And in view of 
ZHANG (Zhang et al., “Reprogramming metabolism by targeting sitruin 6 attenuates retinal degeneration”, J Clin Invest., pages 4659-4673, November 14, 2016), as referenced in the IDS filed 05/28/2021.

Claim 1 is drawn to a method of activating PKM2 in the eye of a subject. Claim 2 is drawn to the method reducing symptoms of an eye disorder. Claims 3 is drawn to a method of treating an eye disorder by administering a PKM2 activator. Claim 4 is drawn to the eye disorder is selected from vision loss, retinal dystrophy, macular degeneration, retinal degeneration, diabetic retinopathy, and retinal detachment. Claims 5 and 37 are drawn to the administration of PKM2 prevents or reduces photoreceptor cell death Claims 6 and 38 are drawn to the PKM2 activator is a small molecule or a nucleic acid. Claims 7-8, and 38-39 are drawn to a small molecule formula. Claims 10-11 and 42 are drawn to the activator is formulated for injection, oral delivery, an eye drop, or intravitreal injection. 
Determining the scope and contents of the prior art
JENNINGS teaches a method of activating PKM2 by administering a PKM2 activator (abstract, paragraph [0292]). JENNINGS teaches treating degenerative disease of the retina (paragraph [0535]). This helps teach the limitations of claims 1 and 3. 
JENNINGS teaches using eye drops, oral delivery (tablets, pills), or injection for delivering a PKM2 activator (paragraph [0379]), which helps teach the limitations of claims 10 and 42. 
JENNINGS teaches nucleic acids and small molecules as PKM2 activators (paragraph [0351]), which helps teach the limitations of claims 6 and 38. 
YORSTON teaches that intravitreal injection is an injection into an eye which delivers a medication into an eye (page 47), which helps teach the limitations of claim 11. 
ANASTASIOU teaches ML-265 as a small molecule PKM2 activator (page 4), which helps teach the limitations of claims 6-8 and 38-40. 
ANASTASIOU teaches that PKM2 activators enhance PKM2 activity by promoting the stable (active) tetrameric form of PKM2 (page 7), which the Examiner interprets as aiding in treating or reducing symptoms of an eye disorder, which helps teach the limitations of claim 3.
CASSON teaches PKM2 is located both in the inner and outer retina (page 75 left col.), which helps teach the limitations of claims 1 and 3.
	CASSON also teaches that photoreceptor cells rely heavily on glycolysis to meet energy demands (page 66 left col). The retina has a high glycolytic flux and lactate production even in the presence of oxygen, a phenomenon known as aerobic glycolysis or the Warburg effect (page 66 left col). A slow glycolytic flux, from dimeric PKM2, results in an accumulation of upstream glycolytic intermediates, which are used in aerobic glycolysis (page 66 right col. bottom to top of page 67 left col.). 
	Said another way, CASSON teaches the dimeric form of PKM2 is inactive while the tetrameric form of PKM2 is active and glycolytic-driving, which produces more ATP than the dimeric form of PKM2 (Results page 66). This helps teach the limitations of claims 2-5 and 37 because more ATP is interpreted as meeting the energy needs of the photoreceptors and surrounding eye tissue, which decreases disease (more energy means healthier tissues). 
ZHANG teaches that upregulation of glycolysis, accomplished by SIRT6 knockout, in cone photoreceptors drives their survival and attenuates retinal degeneration (left col. p 4669, title, abstract, and page 4659, page 4668 right col.). This helps teach the limitations of claims 2-5 and 37.
ZHANG teaches the death of rod and cone photoreceptors leads to loss of vision (introduction left col. page 4659). This helps teach the limitations of claims 2-5 and 37.
Ascertaining the differences between the prior art and the claims at issue
While JENNINGS teaches a method of activating PKM2 by administering a PKM2 activator (abstract, paragraph [0292]), teaches treating degenerative disease of the retina (paragraph [0535]), and using eye drops, tablets, pills, or injection for delivering a therapeutic (paragraph [0379]), JENNINGS does not teach this method within a subject’s eye.  
While ANASTASIOU teaches ML-265 as a PKM2 activator (page 4), and teaches PKM2 activators promote the tetrameric form of PKM2 (page 7), ANASTASIOU does not teach the instant application’s method. 
While CASSON teaches PKM2 is located both in the inner and outer retina (page 75 left col.), teaches the dimeric form of PKM2 is biosynthesis-driving form of PKM2, and teaches the tetrameric form of PKM2 is glycolytic-driving (Results page 66), CASSON does not teach the instant application’s method.
While ZHANG teaches that upregulation of glycolysis in cone photoreceptors drives their survival and attenuates retinal degeneration (left col. p 4669, title, abstract, and page 4659, page 4668 right col.), and teaches that death of rod and cone photoreceptors leads to loss of vision (introduction left col. page 4659), ZHANG does not teach the instant application’s method.
Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development of PKM2 activators useful for treating ocular diseases, and possesses the technical knowledge necessary to make adjustments to the combination therapeutics to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination therapeutics and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness
The instant claims 1-8, 10, 11, 37-40, and 42 are prima facie obvious in light of the combination of references JENNINGS, as evidenced by YORSTON, ANASTASIOU, CASSON, and in view of ZHANG. 
The artisan would have been motivated to administer a PKM2 activator in the eye of a subject to activate PKM2 in the eye of said subject. The artisan would have expected to combine a method of activating PKM2 in the eye of subject by administering the small molecule PKM2 activator ML-265 (JENNINGS abstract, paragraph [0292]; ANASTASIOU page 4 last paragraph). ML-265 would be expected to activate PKM2 in the eye because the retina contains PKM2 enzyme (CASSON page 75 left col.). Thus, this teaches claim 1. 
The artisan would have been motivated to use a PKM2 activator in order to treat an eye disorder and treat or reduce symptoms of that eye disorder. The artisan would have expected that ML-265 would promote the tetrameric form of PKM2 (ANASTASIOU pages 4 and 7). The tetrameric PKM2 would be expected to promote glycolysis, which produces more ATP than the dimeric biosynthesis-driving form of PKM2 (CASSON Results page 66 and page 66 right col. bottom to top of page 67 left col.). The artisan would expect that the upregulation of glycolysis in cone photoreceptors would help their survival and attenuates retinal degeneration (ZHANG left col. p 4669, title, abstract, and page 4659, page 4668 right col.). Furthermore, since the death of rod and cone photoreceptors leads to loss of vision (ZHANG introduction left col. page 4659), the artisan would expect that ML-265 would promote tetrameric PKM2 formation, which would drive upregulation of glycolysis and attenuate retinal degeneration, in order to prevent or treat vision loss. Thus, this would treat or reduce symptoms (vision loss) of an eye disorder in a subject. Thus, this teaches claims 2-5, and 37. 
The artisan would expect to use ML-265 as a small molecule PKM2 activator because ML-265 is known as a PKM2 activator (ANASTASIOU page 4). This teaches claims 6-8, and 38-40. 
The artisan would have been motivated to formulate for injection, oral delivery or an as eye drop or intravitreal injection. JENNINGS teaches using eye drops, oral delivery (tablets, pills), or injection for delivering a PKM2 activator (JENNINGS paragraph [0379]). The artisan would have found it obvious to inject the PKM2 activator directly into an eye via an intravitreal injection as delivering a medication into an eye by an intravitreal injection is well-known in the art (YORSTON page 1). This teaches claims 10, 11, and 42.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
A prior art search was conducted for Applicant’s elected species of ML-265, which retrieved obvious prior art. See “SEARCH 7” in enclosed search notes. 
The “SEARCH 6” through “SEARCH 7” STN search results were reviewed for the instant application’s inventor and assignee/owner names but did not retrieve applicable double patent art.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve double patent applicable art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 



/GILLIAN A HUTTER/           Examiner, Art Unit 1625   


/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625